C. Allen, J.
In order to create a lien upon a vessel, the labor must have been performed or the materials furnished by virtue of a contract, expressed or implied, with the owners, or with the agents, contractors or sub-contractors of such owners, or some one of them, or with some person having been employed to construct, repair or launch such vessel, or to assist them. The contract of Emery with the petitioners for the making of the sails did not fall within this description. He did not stand in any such relation to the owners as the-statute contemplates; and they are not estopped to set up the true facts, by reason of his falsehoods to the petitioners. See Morse v. Newbury School District, 3 Allen, 307. Exceptions overruled.